DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2011/0229667).
	Regarding claim 1, Jin discloses superhydrophobic nanoscale coating structures formed on a substrate wherein the structures include nanowires with a re-entrant or mushroom-like tip geometry, which corresponds to pillars with a substantially circular cross-section, see abstract, [0010] and Figs. 4, 10, 18, 20 & 26.  Additionally, the reference discloses the nanowires have an average diameter of about 10-500 nm, which overlaps the claimed range [0063]; see MPEP 2144.05 I regarding overlapping 2, about 40-60 nanowires/µm2 or about 80-120 nanowires/µm2 [0065].  Note that based on the disclosed nanowires diameter and density, the reference renders obvious the claimed center-to-center feature spacing.  The reference also discloses a coating on the nanowires [0048].
	Regarding claim 2, the reference discloses the nanowires have an average height of 0.1 to 200 µm and an average diameter of about 10-500 nm, which renders obvious the claimed aspect ratio [0063 & 0064]; see MPEP 2144.05 I.  For example, when the diameter of 100 nm and the height is 100 nm, then the aspect ratio is 1:1.
	Regarding claim 3, the reference discloses the substrate as silicon or glass [0013 & 0068].
Claim 4 defines the product by how the product was made, the pillars are patterned by a block copolymer.  Thus claim 4 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising pillars.  The reference suggests such a product.
Claim 5 defines the product by how the product was made, the block copolymer is polystyrene-block-poly(methylmethacrylate).  Thus claim 5 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising pillars.  The reference suggests such a product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAURA A AUER/Primary Examiner, Art Unit 1783